Title: To James Madison from William C. C. Claiborne, 5 October 1807
From: Claiborne, William C. C.,Williams, Robert
To: Madison, James



Sir,
Town of Washington M. T. October 5th. 1807.

We deem it our duty to suggest for consideration the expediency of making provision for appeals from Judicial decisions in the Territories of Orleans and Mississippi.  By the present System, the Supreme Court of each Territory is a Court of Original and dernier resort; before these Tribunals causes of very great concern to Individuals are often brought; Causes extremely Complex; involving many intricate points of Law, and in deciding of which, the ablest Judges may err.
It is not only important that Justice should be rendered, but that the Judiciary should be so organized as to leave no cause for doubt, as to the correctness of decisions.
Whether it be most advisable to vest the appellate Jurisdiction in questions in the Supreme Court of the United States, or to create for the two Territories conjointly a Court of appeals with Special powers, is an enquiry which can best be made by the Government; We however are of Opinion that the latter course would meet the wishes, and most certainly the Convenience of the Citizens.  We have the honor to be, Sir, with great respect your most obt. Sevts.

William C. C. Claiborne
Robert Williams

